--------------------------------------------------------------------------------

Exhibit 10.1

[logo.jpg] Resources Corp.

STOCK OPTION PLAN

MAY 2011

--------------------------------------------------------------------------------

TABLE OF CONTENTS

      Page         ARTICLE 1   PURPOSE AND INTERPRETATION 1 Section 1.1  
Purpose. 1 Section 1.2   Definitions 1 ARTICLE 2   STOCK OPTION PLAN 3 Section
2.1   The Stock Option Plan. 3 Section 2.2   Participants. 3 Section 2.3  
Amount of Options. 4 Section 2.4   Price. 4 Section 2.5   Lapsed options. 4
Section 2.6   Option Period, Exercise, Consideration, Vesting and Payment. 4
Section 2.7   Termination of Employment 3 Section 2.8   Death of Participant. 3
Section 2.9   Adjustment in Shares Subject to the Stock Option Plan. 6 Section
2.10   Record Keeping. 6 Section 2.11   Necessary Approvals. 6 ARTICLE 3   STOCK
BONUS PLAN 7 Section 3.1   The Stock Bonus Plan. 7 Section 3.2   Participants. 7
Section 3.3   Amount of Bonus Shares. 7 Section 3.4   Necessary Approvals. 7
ARTICLE 4   GENERAL 7 Section 4.1   Number of Shares. 7 Section 4.2  
Transferability. 8 Section 4.3   Employment 8 Section 4.4   Delegation to
Compensation Committee. 8 Section 4.5   Administration of the Plan. 8 Section
4.6   Amendment, Modification or Termination of the Plan. 9 Section 4.7  
Consolidation, Merger, etc. 10 Section 4.8   No Representation or Warranty. 10
Section 4.9   Interpretation. 10 Section 4.10   Approval and Effective Date. 10


--------------------------------------------------------------------------------

[logo.jpg] Resources Corp.

STOCK OPTION PLAN

ARTICLE 1
PURPOSE AND INTERPRETATION

Section 1.1 Purpose.

The purpose of the Plan is to provide incentives to attract, retain and motivate
the Corporation’s employees, directors, officers and consultants whose present
and potential contributions to the Corporation are or will be important to the
success of the Corporation, by offering them an opportunity to acquire a
proprietary interest in the Corporation by participating in the Corporation’s
future performance through awards of stock options to acquire Common Shares of
the Corporation.

Section 1.2 Definitions.

In the Plan, the following capitalized words and terms shall have the following
meanings:

“Act” means the Nevada Revised Statutes, Chapter 78, et seq., or its successor,
as amended from time to time.

“Affiliate” includes any company in which the Corporation has an equity or
voting interest of more than 50%.

“Blackout Period” means the period during which the relevant Participant is
prohibited from exercising an Option due to trading restrictions imposed by the
Corporation in accordance with its trading policies affecting trades by
employees in the Corporation's securities.

“Board of Directors” means the board of directors of the Corporation as
constituted from time to time and any committee of the board of directors.

“Bonus Common Shares” means Common Shares issued pursuant to the Share Bonus
Plan.

“Common Shares” means the shares of common stock of the Corporation having a par
value of $.001 per share.

“Consultant” means an individual or Consultant Company, other than an Employee
or a Director of the Corporation, that:

- 1 -

--------------------------------------------------------------------------------


  (i) is engaged to provide on an ongoing bona fide basis, consulting,
technical, management or other services to the Corporation or to an Affiliate of
the Corporation other than services provided in relation to a Distribution;    
    (ii) provides the services under a written contract between the Corporation
or an Affiliate of the Corporation and the individual or the Consultant Company;
        (iii) in the reasonable opinion of the Corporation, spends or will spend
a significant amount of time and attention on the business and affairs of the
Corporation or an Affiliate of the Corporation; and         (iv) has a
relationship with the Corporation or an Affiliate of the Corporation that
enables the Consultant to be knowledgeable about the business and affairs of the
Corporation.

“Consultant Company” means for an individual consultant, a company or
partnership of which the individual is an employee, shareholder or partner.

“Corporation” means Xtra-Gold Resources Corp., a corporation incorporated under
the Act and its successors from time to time.

“Designated Affiliate” means an Affiliate of the Corporation designated by the
Board of Directors for purposes of the Plan from time to time.

“Distribution” has the meaning ascribed thereto by the Stock Exchange.

“Investor Relations Activities” means any activities, by or on behalf of the
Corporation or a shareholder of the Corporation that promotes or could
reasonably be expected to promote the purchase or sale of securities of the
Corporation.

“Issuer Bid” means an offer to acquire or redeem securities of an issuer made by
the issuer to one or more persons or companies, and also includes an acquisition
or redemption of securities of the issuer by the issuer from those persons or
companies, but does not include an offer to acquire or redeem or an acquisition
or redemption,

  (a) if no valuable consideration is offered or paid by the issuer for the
securities;         (b) if the offer to acquire or redeem, or the acquisition or
redemption is a step in an amalgamation, merger, reorganization or arrangement
that requires approval in a vote of security holders; or         (c) if the
securities are debt securities that are not convertible into securities other
than debt securities.

“Option” means an option to purchase Common Shares granted under or subject to
the terms of the Plan.

“Option Agreement” means a written agreement between the Corporation and an
Optionee that sets forth the terms, conditions and limitations applicable to an
Option.

- 2 -

--------------------------------------------------------------------------------

“Option Period” means the period of time an option may be exercised as specified
in Section 2.6(1) .

“Optionee” means a recipient of an Option.

“Participant” means a participant under the Plan.

“Plan” means collectively the Stock Option Plan and the Stock Bonus Plan
provided for herein.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and such other securities acts of such jurisdictions as may be applicable from
time to time.

“Stock Bonus Plan” means the stock bonus plan described in Article 3 hereof.

“Stock Compensation Arrangement” means a stock option, stock option plan,
employee stock purchase plan or any other compensation or incentive mechanism
involving the issuance or potential issuance of securities of the Corporation to
one or more service providers.

“Stock Option Plan” means the stock option plan described in Article 2 hereof.

“Stock Exchange” any principal stock exchange(s) upon which the Common Shares
are listed and posted for trading.

“Take-over Bid” means an offer to acquire outstanding voting securities or
equity securities of a class made to one or more persons or companies, where the
securities subject to the offer to acquire, together with the offeror’s
securities, constitute in the aggregate 20% or more of the outstanding
securities of that class of securities at the date of the offer to acquire but
does not include an offer to acquire if the offer to acquire is a step in an
amalgamation, merger, reorganization or arrangement that requires approval in a
vote of security holders.

ARTICLE 2
STOCK OPTION PLAN

Section 2.1 The Stock Option Plan.

A stock option plan (the “Plan”) is hereby established for employees, officers
and directors of, and consultants to, the Corporation and its Designated
Affiliates.

Section 2.2 Participants.

Participants in the Plan shall be directors, officers or employees of the
Corporation or any of its Designated Affiliates (including officers thereof,
whether or not directors), Consultants or persons conducting Investor Relations
Activities for the Corporation or any of its Designated Affiliates who, by the
nature of their positions or jobs, are, in the opinion of the Board of
Directors, upon the recommendation of the President of the Corporation, in a
position to contribute to the success of the Corporation. For any options
granted to employees or Consultants, the Corporation represents that the
Optionee is a bona fide employee or Consultant, as the case may be.

- 3 -

--------------------------------------------------------------------------------


Section 2.3 Amount of Options.

The determination regarding the amount of optioned Common Shares outstanding to
each Participant will take into consideration the Participant's present and
potential contribution to the success of the Corporation and shall be determined
from time to time by the Board of Directors. However, in no event shall the
number of optioned Common Shares available for issuance under the Plan together
with the Stock Bonus exceed 10% of the issued and outstanding Common Shares in
the aggregate from time to time.

Section 2.4 Exercise Price.

The purchase price for Common Shares subject to options shall be determined by
the Board of Directors or the Compensation Committee at the discretion of the
Board. The exercise price shall not be less than the closing price of the Common
Shares on the Stock Exchange on the trading day immediately preceding the day of
the grant of the option. If the purchase price is paid with consideration other
than cash, the Compensation Committee shall determine the fair value of such
consideration to the Company in monetary terms. The appropriate adjustment in
any particular circumstance shall be conclusively determined by the Compensation
Committee in its sole discretion, subject to approval by the Stockholders of the
Corporation and to acceptance by the Exchange respectively, if applicable.

Section 2.5 Lapsed Options.

In the event that Options granted under the Plan are surrendered, terminate or
expire without being exercised in whole or in part, new Options may be granted
covering the Common Shares not purchased under such lapsed Options.

Section 2.6 Option Period, Exercise, Consideration, Vesting and Payment.

(1)                The period during which Options may be exercised shall be
determined by the Board of Directors in its discretion, to a maximum of 10 years
from the date that the Option is granted (the “Option Period”) and the Options
shall vest on the date of the grant, except that Options issued to persons
employed in Investor Relations Activities must vest in stages over not less than
12 months with no more than one-quarter (1/4) of the options vesting in any
three month period. The Option Period may be reduced as provided in Section 2.7
and Section 2.8 respecting termination of employment or death of the
Participant.

(2)                Options shall be exercisable (in each case to the nearest
full share) during the Option Period in the determination of the Board of
Directors. Until such time that the stockholders of the Corporation approve the
Plan, the Board of Directors may only grant nonqualified stock options (“NSO”)
to an Optionee. Thereafter, the Board of Directors may also grant incentive
stock options (“ISO”) pursuant to Section 422 of the IRS Code.

(3)                Except as set forth in Section 2.7 and Section 2.8, no Option
may be exercised unless the Participant is, at the time of such exercise, a
director or officer of or in the employ of, or a Consultant to, or a person
conducting Investor Relations Activities for, the Corporation or any of its
Designated Affiliates and shall have been continuously a director or officer or
so employed or providing said services to the Corporation or any of its
Designated Affiliates since the grant of his or her Option. Absence on leave
with the approval of the Corporation or a Designated Affiliate shall not be
considered an interruption of employment for any purpose of the Plan.

- 4 -

--------------------------------------------------------------------------------

(4)                The exercise of any Option will be contingent upon receipt by
the Corporation of cash payment of the full purchase price of the Common Shares
or providing a guarantee of payment satisfactory to the Corporation which are
the subject of the exercised Option. No Participant or his or her legal
representatives, legatees or distributees will be, or will be deemed to be, a
holder of any Common Shares with respect to which he or she was granted an
Option under this Plan, unless and until certificates for such Common Shares are
issued to him or her, or them, under the terms of the Plan.

(5)                Options granted to persons conducting Investor Relations
Activities for the Corporation must vest in stages over 12 months with no more
than ¼ of the Options vesting in any three month period.

(6)                If the Termination (see section 2.7) date for an Option
occurs during a Blackout Period applicable to the relevant Participant, or
within 10 Business Days after the expiry of a Blackout Period applicable to the
relevant Participant, then the Termination Date for the Option shall be the date
that is the tenth Business Day after the expiry date of the Blackout.

(7)                If there is a Take-over Bid or Issuer Bid made for all or any
of the issued and outstanding Common Shares, then the Board of Directors may, by
resolution, permit all Options outstanding to become immediately exercisable in
order to permit Common Shares issuable under such Options to be tendered to such
bid.

Section 2.7 Termination of Employment.

If a Participant shall:

(a)                cease to be a director or officer of the Corporation and any
of its Designated Affiliates (and is not or does not continue to be an employee
thereof); or

(b)                cease to be employed by the Corporation or any of its
Designated Affiliates or to provide consulting services to the Corporation or
any of its Designated Affiliates (and is not or does not continue to be a
director or officer thereof) for any reason (other than death) or shall receive
notice from the Corporation or any of its Designated Affiliates of the
termination of his or her employment or provision of consulting services
(collectively, “Termination”) he or she may, but only within 365 days next
succeeding such Termination, or for such shorter period of time as may be set
forth in the Option Agreement, exercise his or her Options to the extent that he
or she was entitled to exercise such Options at the date of such Termination,
provided that in no event shall such right extend beyond the Option Period. This
section is subject to any agreement with any director or officer of the
Corporation or any of its Designated Affiliates with respect to the rights of
such director or officer upon Termination or change in control of the
Corporation.

Section 2.8 Death of Participant.

In the event of the death of a Participant who is a director or officer of the
Corporation or any of its Designated Affiliates or who is an employee having
been continuously in the employ of the Corporation or any of its Designated
Affiliates or who has continuously provided consulting services to the
Corporation or any of its Designated Affiliates for one year from and after the
date of the granting of his or her Option, the Option theretofore granted to him
or her shall be exercisable within the 365 days next succeeding such death and
then only:

- 5 -

--------------------------------------------------------------------------------

(a)                by the person or persons to whom the Participant's rights
under the Option shall pass by the Participant's will or the laws of descent and
distribution; and

(b)                to the extent that he or she was entitled to exercise the
Option at the date of his or her death, provided that in no event shall such
right extend beyond the Option Period.

Section 2.9 Adjustment in Shares Subject to the Plan.

In the event:

(a)                there is any change in the Common Shares of the Corporation
through subdivisions or consolidations, or otherwise;

(b)                the Corporation declares a dividend on Common Shares payable
in Common Shares or securities convertible into or exchangeable for Common
Shares; or

(c)                the Corporation issues Common Shares, or securities
convertible into or exchangeable for Common Shares, in lieu of, or in exchange
for, existing Common Shares;

the number of Common Shares available for option, the Common Shares subject to
any Option, and the option price thereof, shall be adjusted appropriately by the
Board of Directors and such adjustment shall be effective and binding for all
purposes of the Plan.

Section 2.10 Record Keeping.

The Corporation shall maintain a register in which shall be recorded:

(a)                The name and address of each Participant in the Plan; and

(b)                The number of Options granted to a Participant and the number
of Options outstanding.

Section 2.11 Necessary Approvals.

The obligation of the Corporation to issue and deliver any Common Shares in
accordance with the Plan shall be subject to any necessary approval of any stock
exchange or regulatory authority having jurisdiction over the securities of the
Corporation. If any Common Shares cannot be issued to any Optionee for whatever
reason, the obligation of the Corporation to issue such Common Shares shall
terminate and any option exercise price paid to the Corporation shall be
returned to the Optionee.

Pursuant to the Toronto Stock Exchange requirements, the Plan requires
stockholder approval every three years.

- 6 -

--------------------------------------------------------------------------------

ARTICLE 3
STOCK BONUS PLAN

Section 3.1 The Stock Bonus Plan.

A Stock Bonus Plan is hereby established for directors, officers, employees and
Consultants of the Corporation and its Designated Affiliates.

Section 3.2 Participants.

Participants in the Stock Bonus Plan shall be directors, officers or employees
of the Corporation or any of its Designated Affiliates (including officers
thereof, whether or not directors) or Consultants to the Corporation or any of
its Designated Affiliates who, by the nature of their positions or jobs, are, in
the opinion of the Board of Directors, upon the recommendation of the President
of the Corporation, in a position to contribute to the success of the
Corporation.

Section 3.3 Amount of Bonus Common Shares.

The determination regarding the amount of Bonus Common Shares issued to each
Participant will take into consideration the Participant's present and potential
contribution to the success of the Corporation and shall be determined from time
to time by the Board of Directors. However, in no event shall the number of
Bonus Common Shares issuable under the Stock Bonus Plan together with the Plan
exceed 10% of the issued and outstanding Common Shares in the aggregate from
time to time.

Section 3.4 Necessary Approvals.

The obligation of the Corporation to issue and deliver any Common Shares in
accordance with the Stock Bonus Plan shall be subject to any necessary approvals
of any stock exchange or regulatory authority having jurisdiction over the
securities of the Corporation. If any Common Shares cannot be issued to any
Participant for whatever reason, the obligation of the Corporation to issue such
Common Shares shall terminate.

ARTICLE 4
GENERAL

Section 4.1 Number of Shares.

In no event shall more than 10% of the issued and outstanding Common Shares, in
the aggregate, be issuable under the Plan from time to time. The aggregate
reserved for issuance pursuant to the Plan to any one person in any 12 month
period shall not exceed 5% of the total number of Common Shares outstanding from
time to time, unless disinterested stockholder approval is obtained pursuant to
the policies of the Stock Exchange, any stock exchange or regulatory authority
having jurisdiction over the securities of the Corporation. No more than 2% of
the outstanding Common Shares may be granted to any one Consultant in any 12
month period, or to persons conducting Investor Relations Activities in any 12
month period. The number of securities issuable to insiders, at any time, under
all security based compensation arrangements, shall not exceed 10% of the issued
and outstanding securities and that the number of securities issued to insiders,
within any one-year period, under all security based compensation arrangements,
shall not exceed 10% of the issued and outstanding securities. The maximum
number of Common Shares reserved for issuance under the Plan shall, together
with the Stock Bonus Plan, not exceed 10% of the Common Shares outstanding (on a
non-diluted basis) from time to time.

- 7 -

--------------------------------------------------------------------------------

    Section 4.2 Transferability.

The benefits, rights and options accruing to any Optionee in accordance with the
terms and conditions of the Plan shall not be transferable or assignable by an
Optionee unless specifically provided herein. During the lifetime of a
Participant, all benefits, rights and options shall only be exercised by the
Optionee or by his or her guardian or legal representative.

Section 4.3 Employment.

Nothing contained in the Plan shall confer upon any Optionee any right with
respect to employment or continuance of employment with the Corporation or any
Designated Affiliate, or interfere in any way with the right of the Corporation
or any Affiliate to terminate the Optionee's employment or provision of
consulting services at any time. Participation in any of the Plan by a
Participant shall be voluntary.

Section 4.4 Delegation to Compensation Committee.

All of the powers exercisable hereunder by the Board of Directors of the
Corporation may, to the extent permitted by applicable law and by resolution of
the Board of Directors of the Corporation, be exercised by a Compensation
Committee of such Board of Directors. All of the powers exercisable by the Board
of Directors under the Plan may, to the extent permitted by applicable law and
authorized by resolution of the Board of Directors of the Corporation, be
exercised by a Compensation Committee of not less than three directors. The
directors on such Compensation Committee shall not be employees of the
Corporation so long as they are on such committee. In addition, if determined
appropriate by the Board of Directors of the Corporation, the Board of Directors
may delegate any or all of the powers of the Board of Directors of the
Corporation under the Plan to an independent consultant.

Section 4.5 Administration of the Plan.

The Plan shall be administered by the Board of Directors of the Corporation or
an underlying committee; namely the Compensation Committee. The Compensation
Committee shall determine from time to time those of the Corporation’s officers,
directors, key employees and consultants (each an “Eligible Person”) to whom
stock options are to be granted, the terms and provisions of the respective
option agreements, the time or times at which such options shall be granted, the
dates such Plan Options become exercisable, the number of shares subject to each
Option, the purchase price of such shares and the form of payment of such
purchase price. The Board of Directors shall be authorized to interpret the Plan
and may, from time to time, establish, amend or rescind rules and regulations
required for carrying out the Plan. Any such interpretation of the Plan shall be
final and conclusive. All other questions relating to the administration of the
2011 Plan and the interpretation of the provisions thereof and of the related
option agreements will be resolved by the Compensation Committee. All
administrative costs of the Plan shall be paid by the Corporation. The senior
officers of the Corporation are authorized and directed to do all things and
execute and deliver all instruments, undertakings and applications and writings
as they, in their absolute discretion, consider necessary for the implementation
of the Plan and of the rules and regulations established for administering the
Plan.

- 8 -

--------------------------------------------------------------------------------

    Section 4.6 Amendment, Modification or Termination of the Plan.

Subject the requisite stockholder and regulatory approvals set forth under
subparagraphs 4.6(a) and (b) below, the Board of Directors, or the Compensation
Committee of the Board of Directors pursuant to Section 4.4, may from time to
time amend or revise the terms of the Plan or may discontinue the Plan at any
time provided however that no such right may, without the consent of the
Optionee, in any manner adversely affect his rights under any Option theretofore
granted under the Plan. Any reduction in the exercise price of Options, if the
Optionee is an insider of the Corporation at the time of the proposed amendment,
will require disinterested stockholder approval pursuant to the Policies of the
Stock Exchange.

(a)                Subject to Section 4.4, the Board of Directors may, subject
to receipt of requisite stockholder and regulatory approval, make the following
amendments to the Plan:

  (i) any amendment to the number of securities issuable under the Plan,
including an increase to a fixed maximum number of securities or a change from a
fixed maximum number of securities to a fixed maximum percentage. A change to a
fixed maximum percentage which was previously approved by stockholders will not
require additional stockholder approval;         (ii) any change to the
definition of “Participants” or an “Optionee” which would have the potential of
narrowing or broadening or increasing insider participation;         (iii) the
addition of any form of financial assistance;         (iv) any amendment to a
financial assistance provision which is more favourable to Participants or
Optionees;         (v) any addition of a cashless exercise feature, payable in
cash or securities which does not provide for a full deduction in the number of
underlying securities from the Plan;         (vi) the addition of deferred or
restricted share unit or any other provision which results in Optionees
receiving securities while no cash consideration is received by the Corporation;
        (vii) any other amendments that may lead to significant or unreasonable
dilution in the Corporation's outstanding securities or may provide additional
benefits to Optionees, especially to insiders of the Corporation, at the expense
of the Corporation and its existing stockholders.

(b)                Subject to Section 4.4, the Board of Directors may, subject
to receipt of requisite regulatory acceptance, where required, in its sole
discretion make all other amendments to the Plan that are not of the type
contemplated in subparagraph 4.6(a) above, including, without limitation:

  (i) amendments of a housekeeping nature;

- 9 -

--------------------------------------------------------------------------------


  (ii) the addition of or a change to vesting provisions of a security or the
Plan; and         (iii) a change to the termination provisions of a security or
the Plan which does not entail an extension beyond the original expiry date.

(c)                Notwithstanding the provisions of subparagraph 4.6(b), the
Corporation shall additionally obtain requisite stockholder approval in respect
of amendments to the Plan that are contemplated pursuant to subparagraph 4.6(b)
to the extent such approval is required by any applicable law or regulations.

Section 4.7 Consolidation, Merger, etc.

If there is a consolidation, merger or statutory amalgamation or arrangement of
the Corporation with or into another corporation, a separation of the business
of the Corporation into two or more entities or a transfer of all or
substantially all of the assets of the Corporation to another entity, upon the
exercise of an option under the Plan, the holder thereof shall be entitled to
receive the securities, property or cash which the holder would have received
upon such consolidation, merger, amalgamation, arrangement, separation or
transfer if the holder had exercised the Option immediately prior to such event,
unless the Board of Directors of the Corporation otherwise determine the basis
upon which such Option shall be exercisable.

Section 4.8 No Representation or Warranty.

The Corporation makes no representation or warranty as to the future market
value of any Common Shares issued in accordance with the provisions of the Plan.

Section 4.9 Interpretation.

This Plan shall be governed by and construed in accordance with the laws of the
State of Nevada.

Section 4.10 Approval and Effective Date.

This Plan shall become effective upon its adoption by the Board of Directors of
the Corporation subject to approval of the Plan by a majority of the
stockholders of the Corporation voting in person or by proxy at a meeting of the
stockholders or by written consent, which approval must be obtained within 12
months following adoption of the Plan by the Board of Directors. However,
Options and Bonus Common Shares may be granted under this Plan prior to
obtaining stockholder approval of the Plan, but any such Options or Bonus Common
Shares shall be contingent upon such stockholder approval being obtained and may
not be exercised prior to such approval.

- 10 -

--------------------------------------------------------------------------------